DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the examiner’s amendment was given in a telephone interview with Attorney Yang Goa on June 9th 2021. The application has been amended as follows:

	Claim 23 (Currently amended) A film heater comprising: 
	an insulation member comprising a base film and a cover film disposed above the base film; 
	a first heating structure disposed between the base film and the cover film and comprising a first electrode and a first film heating panel electrically connected to the first electrode; and 
	a second heating structure spaced apart from the first heating structure and comprising a second electrode and a second film heating panel electrically connected to the second electrode; 

	wherein the first electrode and the second electrode are so arranged as to face each other when viewed on a plane and are spaced apart from each other. and 
	wherein the first electrode comprises a first electrode pattern including a portion having a curved shape and another portion having a linear shape and a second electrode pattern having a curved shape, wherein the first film heating panel is disposed between the first electrode pattern and the second electrode pattern and two ends of the first film heating panel are electrically connected to the first electrode pattern and the second electrode pattern,
	wherein each of the first film heating panel and the second film heating panel has a variable resistance corresponding to the heating temperature,
	wherein the insulation member comprises an opening exposing a portion of each of the first and second electrodes, and
	the film heater further comprising a third electrode disposed at an outside of the insulation member to be electrically connected to the first and second electrodes through the opening.

	Claims 24-26 (Cancelled)

	Claim 27 (Currently amended) The film heater of claim 23, comprising a transparent heater film, wherein the third electrode is electrically connected to the transparent heater film.

	Claim 28 (Currently amended) The film heater of claim 23, wherein the second electrode comprises third and fourth electrode patterns electrically connected to the second film heating panel.

	Claim 29 (Cancelled)

	Claims 34-36 (Cancelled)

	Claim 37 (Currently amended) A film heater comprising: 
	a base insulation film; 
	a cover insulation film coupled to the base insulation film; 
	a first heating structure disposed between the base insulation film and the cover insulation film and comprising a first electrode and a first film heating panel electrically connected to the first electrode; and 

	wherein resistance of the first film heating panel is configured to vary corresponding to a heating temperature and wherein a temperature of the first film heating panel does not rise to a designated temperature due to an increase of the resistance of the first film heating panel corresponding to an increase of the heating temperature, 
	wherein when the temperature of the first film heating panel decreases, the resistance of the first film heating panel decreases to increase the temperature of first film heating panel such that the temperature of the first film heating panel is maintained within a predetermined range, and 
	wherein the first electrode and the second electrode are so arranged as to face each other when viewed on a plane and are spaced apart from each other and wherein the first electrode comprises a first electrode pattern including a portion having a curved shape and another portion having a linear shape and a second electrode pattern having a curved shape, wherein the first film heating panel is disposed between the first electrode pattern and the second electrode pattern and two ends of the first film heating panel are electrically connected to the first electrode pattern and the second electrode pattern, 
	the film heater further comprising a third electrode disposed at an outside of the cover insulation film to be electrically connected to the first and second electrodes through an opening, and
a transparent heater film, wherein the third electrode is electrically connected to the transparent heater film.
	
	Claim 39 (Currently amended) The film heater of claim 38, wherein the cover insulation film comprises [[an]] the opening exposing a portion of each of the first and second electrodes.

	Claims 40-42 (Cancelled)

	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 23, 27-30, 32 and 37-39 are indicated because:
	The prior art of record do not anticipate or render fairy obvious in combination to teach the limitations of the claimed invention in independent claims 23 and 37 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761